Per Curiam:

In this attorney grievance matter, respondent has conditionally admitted certain ethical violations and consents to a temporary suspension. We accept the conditional admission and suspend respondent from the practice of law for a period of twelve months.
Respondent pled to possession of cocaine with intent to distribute in the United States District Court for the District of South Carolina. He has been sentenced to four months imprisonment, four months in a community treatment center, and three years of probation.
By his conduct, respondent has violated the Rules of Professional Conduct by committing a criminal act that reflects adversely on his honesty, trustworthiness, or fitness as a lawyer and by engaging in conduct involving moral turpitude.
Accordingly, we suspend respondent from the practice of law for a period of twelve months. See In re Smoot, 243 Kan. 589, 757 P. (2d) 327 (1988); In re Berk, 602 A. (2d) 946 (Vt. 1991). Respondent shall file an affidavit with the Clerk of Court, within ten days of service of this opinion, showing that he has complied with Paragraph 30 of Rule 413, SCACR.
Definite suspension.